Judgment, Supreme Court, Bronx County (Irene Duffy, J., at Wade hearing; William Donnino, J., at plea and sentence), rendered February 3, 1995, convicting defendant of attempted murder in the second degree, and robbery in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 6 to 12 and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s valid waiver at his plea allocution of his right to challenge, inter alia, all identification procedures used by the police, including the use of a photo array of suspects by an eyewitness and a subsequent lineup, forecloses appellate review. Concur—Sullivan, J. P., Milonas, Wallach and Mazzarelli, JJ.